 
Exhibit 10.2







TENNANT’S
LONG-TERM
INCENTIVE
PLAN
(LTIP)


2008

 
 
 

--------------------------------------------------------------------------------

 
Tennant Company Long Term Incentive Plan

--------------------------------------------------------------------------------




OBJECTIVE
To maximize Economic Profit Improvement.
 
LTIP DESIGN
It is essential for the management team to focus on common goals and objectives
and to work towards the organization’s long-term success.  One vehicle to help
facilitate this is a Long-Term Incentive Plan (LTIP).  Tennant’s LTIP has been
designed to reward:
 
1.  Achievement of long-term financial objectives
2.  Improvement in Tennant stock price
 
ECONOMIC PROFIT (EP)
 
For the 2008 LTIP, Tennant will be utilizing Economic Profit (EP) improvement as
the primary driver of our business.  As a result, objectives are tied directly
to EP improvement over the three-year performance period (2008-2010).
 
 The primary elements of EP are:
·      Sales
·      Operating Expenses
--       Cost of Sales
--       Selling and Administration Expenses
·      Tax Rates
·      Capital Charge on net assets, including:
--       Inventories
--       Receivables
--       Property, Plant and Equipment
 
Payout under the EP element is a function of how well the Company performs vs.
target performance (i.e., actual three-year aggregate EP improvement vs. target
EP improvement as shown in Attachment A).
 
 
LTIP Payout Formula
 
LTIP Payout Formula =
 
Base Salary X LTIP Award % = Target Award
 
The target award is then converted into a target stock award (70% of the target
award) and a target cash award (30% of the target award).  Actual Awards will be
based on actual EP change over the three-year performance period vs. target
change over the three-year performance period with a maximum payout of 2X the
target cash and shares.  For performance and corresponding award percentages,
please refer to attachment A.
 
 
Example  —




2008 Tennant LTIP
 
 

--------------------------------------------------------------------------------

 
Tennant Company Long Term Incentive Plan

--------------------------------------------------------------------------------





 
An LTIP participant has a base salary of $125,000 and a target award of 15% of
base.  The fair market value of the common stock on the date of grant of the
LTIP award is $40 and on the date the Compensation Committee certifies
performance of the EP objectives after the measurement period is $50.
 
Target Incentive:  $125,000 X 15% = $18,750
 
Stock Target Award:  ($18,750 X 70%)/$40 = 328 shares
Cash Target Award:  ($18,750 X 30%) = $5,625
 
The Company achieves a 110% factor based on achievement in excess of targeted EP
and the schedule outlined in Attachment A.
110% X 328 Shares = 361 shares (rounded to nearest share)
110% X $5,625 = $6,187
 
Total Award Value (paid in shares and cash):
 
Share Award:  361 shares X $50 share price: $18,047
Cash Award:   $6,187
Total Award Value:  $24,234
 
Taxes: The cash portion of the award will be used to cover taxes.  However, in
instances where there has been significant stock price appreciation over the
performance period, the cash portion of the award may be insufficient to cover
the entire tax withholding obligation.  In such instances shares issueable under
the award will be withheld to cover any additional tax withholding.
 
LTIP Administration
 
The Management Committee will determine the final amounts of LTIP Awards to
participants, except with respect to Senior Management Team (SMT) members whose
awards will be determined by the Board Compensation Committee. The Board
Compensation Committee may exercise negative discretion to reduce the amount of,
or eliminate, an LTIP Award that otherwise would be payable. Such
determinations, except in the case of the LTIP Award for the Chief Executive
Officer, shall be made after considering the recommendations of the Chief
Executive Officer.
 
The Management Committee may impose additional performance measures or modify
performance measures applicable to participants (other than SMT members, whose
performance measures may be modified by the Board Compensation Committee),
except in the case where the action would result in the loss of an otherwise
available exemption under Section 162(m), if the Committee determines that the
performance measures have become unsuitable as a result of certain events.


2008 Tennant LTIP
 
 

--------------------------------------------------------------------------------

 
Tennant Company Long Term Incentive Plan


DEFINITIONS
BASE SALARY
The total base salary of an individual on March 31st of the first year of the
LTI plan performance period.
   
OBJECTIVES
Company goals will be developed, approved, and communicated prior to the first
quarter of the Plan Performance Period.
   
MANAGEMENT  COMMITTEE
The Management Committee will consist of Tennant's CEO, VP of HR/Administration
and CFO.  This Committee has the responsibility for administration of the Plan,
including without limitation adding or modifying performance measures applicable
to participants and resolving any issues around Plan interpretation, provided
that the Board Compensation Committee must approve any such actions that affect
the members of the Company's Senior Management Team.
   
PERFORMANCE PERIOD
The Performance Period is the three-year period over which the Actual and Goal
EP Growth are measured.
   
MATERIAL
CHANGES
In those instances where there are material changes in the business (e.g.,
mergers, acquisitions, restructurings, divestitures), the Management Committee
reserves the right, without limitation, to make corresponding adjustments to any
or all aspects of the Plan (i.e., funding schedules, individual objectives,
etc.).  The Board Executive Compensation Committee must approve changes that
affect the Senior Management Team.
   
AWARD DISTRIBUTION
Normally, payouts will occur near mid-March, following the end of the
performance period.
 
   
TERMINATION
Should a participant’s employment terminate prior to the end of the Plan
Performance Period for any reason other than retirement, death, or disability
(as defined by the 2007 Stock Plan), the participant will not be entitled to an
incentive payment.
 
If a participant’s employment with the Company terminates by reason of
retirement, death, or disability, a prorated payment will be made within 90 days
following the end of the performance period, based upon the time the participant
served during the performance period.  The final award will be based on the
performance over the entire performance period.



CHANGE IN JOB WITHIN THE COMPANY
A participant who changes jobs but is not eligible for this Plan in the future
retains the right to payment under this Plan for any performance periods that
have already begun.


2008 Tennant LTIP
 
 

--------------------------------------------------------------------------------

 
Tennant Company Long Term Incentive Plan







DEFINITIONS (Cont’d)



   
EMPLOYMENT
AT WILL
Participation in the Incentive Plan does not constitute a guarantee of continued
employment to individuals in the Plan.  Employment with the Company remains “at
will,” which means that all aspects of the job, including employment by the
Company, may be changed or terminated by the Company at any time with or without
cause.  Likewise, the individual may terminate employment with Tennant.
   
PLAN INTERPRETATION
AND
IMPLEMENTATION
The Company reserves the right, without limitation, to interpret and implement
this Plan in accordance with the 2007 Stock Incentive Plan.  Interpretations of
this Plan are generally made by the Management Committee.






 
Participant Signature
           
Date
Manager Signature
           
Date
SLT Member Signature
           
Date




2008 Tennant LTIP
 
 

--------------------------------------------------------------------------------

 
